     Case 2:18-cr-00243-MHT-SRW Document 730 Filed 03/02/21 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )      CASE NO. 2:18cr243-MHT
                                               )              (WO)
WILLIAM DCORY MAURICE                          )
EASTERLY                                       )

                              FINAL ORDER OF FORFEITURE

       Pending before the court is the government’s motion for a final order of forfeiture filed on

February 3, 2021.

       On March 11, 2020, this court entered a preliminary order of forfeiture ordering defendant

William Dcory Maurice Easterly to forfeit his interest in in $200,035.00 in United States currency

seized from defendant William Dcory Maurice Easterly on or about April 15, 2018; $30,886.00 in

United States currency seized from defendant William Dcory Maurice Easterly on or about April

15, 2018; a Diamondback Arms, model DBFS Nine, 9mm pistol, sn: FA9142; a Glock, model

GMBH 27, .40 caliber pistol, bearing serial number BDHY205; a Winchester, model 100, .308

caliber rifle, bearing serial number 28026; and, miscellaneous ammunition. (Doc. 547).

       The government gave notice of this forfeiture and its intent to dispose of the property in

accordance with the law as specified in the preliminary order of forfeiture, and further notified all

third parties of their right to petition the court within thirty (30) days for a hearing to adjudicate

the validity of their alleged legal interest in the property, on an official government internet site

(www.forfeiture.gov) for at least 30 consecutive days, as required by Rule G(4)(a)(iv)(C) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions (Doc. 557);
      Case 2:18-cr-00243-MHT-SRW Document 730 Filed 03/02/21 Page 2 of 3



        The government provided direct notice of the order to Kendale Jones (Doc. 548) and David

Willingham (Doc. 549).

        No third party petition has been filed claiming ownership to the property, and the time for

third parties to file a petition has expired.

        Accordingly, it is ORDERED that the motion for a final order of forfeiture (Doc. 710) is

granted as follows:

        1.      As a result of the guilty plea to count 17 of the superseding indictment, the

defendant shall forfeit to the United States, pursuant to 21 U.S.C. § 853, any and all property

constituting or derived from proceeds obtained directly or indirectly as a result of the said

violations and any and all property used or intended to be used in any manner or part to commit

and to facilitate the commission of the offenses in violation of 21 U.S.C. § 841(a)(1).

        2.      As a result of the guilty plea to count 20 of the superseding indictment, the

defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d)(1) by 28 U.S.C.

§ 2461(c), any firearms and ammunition involved in the commission of the offenses in violation

of 18 U.S.C. § 924(c)(1)(A).

        3.      The court has determined that the following property is subject to forfeiture

pursuant to 21 U.S.C. § 853 and 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c); that the defendant

has an interest in such property; and, that the government has established the requisite nexus

between such property and such offenses:

                    a) $200,035.00 in United States currency seized from defendant William
                       Dcory Maurice Easterly on or about April 15, 2018;

                    b) $30,886.00 in United States currency seized from defendant William Dcory
                       Maurice Easterly on or about April 15, 2018;

                    c) a Diamondback Arms, model DBFS Nine, 9mm pistol, sn: FA9142;
                                                 2
     Case 2:18-cr-00243-MHT-SRW Document 730 Filed 03/02/21 Page 3 of 3




                   d) a Glock, model GMBH 27, .40 caliber pistol, bearing serial number
                      BDHY205;

                   e) a Winchester, model 100, .308 caliber rifle, bearing serial number 28026;
                      and,

                   f) Miscellaneous ammunition.

       4.      All right, title, and interest in the above-named property is hereby vested in the

United States of America.

       5.      The property shall be disposed of in accordance with the law and this order.

       6.      The court shall retain jurisdiction to enforce this order and to amend it as necessary

pursuant to Federal Rule of Criminal Procedure 32.2(e).

       7.      IT IS FURTHER ORDERED that the clerk of the court shall forward a certified

copy of this order to the United States Attorney’s Office.

       DONE, this the 2nd day of March, 2021.




                                                   /s/ Myron H. Thompson
                                              UNITED STATES DISTRICT JUDGE




                                                 3
